Title: Hannah Quincy Lincoln Storer to Abigail Adams, 3 May 1785
From: Storer, Hannah Quincy Lincoln
To: Adams, Abigail


     
      
       May 3 1784 i.e. 1785
      
     
     I am, My dear Madam led by Various Motives to take My pen to Scribble a few lines at least by this conveyance. The first is that you May be Sensible of My readyness to Acknowledge the favur you have been pleased to shew Me in Answering My Short letter in such a descriptive Manner as to make it quite Needless for Me (to wish) to cross the line to become acquainted with the Mind the form the Manners the Customs dress &c. of the French Ladies.
     An other is to Thank you for the receipts patterns &c. And a Third to tell you how much pleasure it Gives Me to hear that you and yours are in health and happy. May the first of Earthly blessings attend you, (at least,) while you are ingaged abroad and “obliged to pay Compliments to those you can’t endure.” You Now I Suppose often—
     
      “Laugh when your Sad, Speak when yo’ve Nought to Say
      And, for the fashion, when your blyth Seem wae:”
     
     As Our Magnitude Must be diminished to become a Wasp, I am quite content, that the French Ladies shou’d laugh at us, and indulge their taste.
     I feel Much Obliged to you good Lady for part of the interesting Story of the Dumb Show. It is indeed very Surpriseing that they can Operate So forcibly upon the human Mind by Mere Shew.
     
     As Mr. Storer is closeing his Letters I have only time to add that all your friends are well, And Betsey Guild, but alass, She’s unfortunate her Husband was, and is involved in Mr. Parkers Affairs. The Story is long and you’ll No doubt have it from another quarter. Farewell, and ever belive that you have a friend in her that has the happiness to Subscribe Your Affectionate
     
      H Storer
     
     
      P.S. Mr. Storer join’s me with the Children in proper regards to Mr. A——ds. Gorge an Polly send a return of their particular regards to you.
     
    